Citation Nr: 0501164	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-18 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an extraschedular rating for postoperative 
cervical intervertebral degenerative disc disease with fusion 
at C5-C6.

2.  Entitlement to an initial compensable rating for myalgia, 
upper back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to March 
1995 and had four years of prior unverified service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Specifically, in this 
September 1995 decision, service connection for myalgia of 
the upper back was granted and a 0 percent rating was 
assigned as of April 1, 1995, the date of his claim.  In 
addition, service connection for a cervical spine disability 
was granted and a 0 percent rating was assigned as of April 
1, 1995, the date of his claim.

In July 2002, the Board remanded, to the RO, the claim of a 
higher initial rating for myalgia of the upper back, so that 
further development could be conducted.  The Board also 
granted an increased rating for postoperative cervical 
intervertebral degenerative disc disease with fusion at C5-
C6.  The Board remanded the matter of entitlement to an 
extraschedular rating for the same cervical spine disorder to 
the RO so that it would have an opportunity to develop and 
adjudicate this claim in the first instance.  

In a statement received in February 2003, the veteran 
requested a temporary total rating for left knee surgery.  
Although service connection had not been granted when the 
request was received, it has since been awarded in a November 
2003 rating decision.  The issue involving the temporary 
total rating is not developed or certified for appellate 
review.  Hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's postoperative cervical degenerative disc 
disease with fusion at C5-C6 is not productive of an 
exceptional or unusual disability picture.

2.  From his date of claim to September 25, 2003, the veteran 
consistently complained of pain, and there is some evidence 
that he had painful motion of the upper back.

3.  From September 26, 2003, onward the veteran's upper back 
myalgia was manifested by forward flexion to 70 degrees.  
There was no evidence of severe guarding that resulted in an 
abnormal gait or spinal contour.


CONCLUSIONS OF LAW

The criteria for an extraschedular rating for postoperative 
cervical intervertebral degenerative disc disease with fusion 
at C5-C6 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321 (2003).

2.  The criteria for a 10 percent evaluation, but no more, 
for upper back myalgia have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003). 

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the 2004 Pelegrini doctrine was 
impossible at the time of the September 1995 rating decision, 
in the Board 's view, correspondence dated in August 2002 
substantially complies with the notice requirements of 38 
U.S.C.A. § 5103.  To this end, the appellant was informed of 
specific evidence needed to support his claims for an 
extraschedular rating for a cervical spine disorder and a 
compensable rating for upper back myalgia.  He was notified 
of the type of evidence VA would obtain, and evidence and 
information he was responsible for providing.  

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not result in 
prejudice to the appellant.  

In addition, the record reflects that the appellant was 
provided with notice of the rating decision from which the 
current appeal originates.  The appellant was provided with a 
statement of the case and several supplemental statements of 
the case that notified him of the issues addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decisions made.  

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  Based on the 
procedural history of this case and the statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform him that any additional 
information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The RO requested VA and non-VA 
medical records identified by the veteran and records that 
were received were associated with the file.  In addition, 
the veteran was afforded a VA examination.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all pertinent evidence in his possession.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998);  Cf. 38 C.F.R. § 20.1102 (2003).  Moreover, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Factual background

The veteran underwent a VA examination in May 1995.  He 
reported chronic upper back pain with periods of acute pain 
and discomfort.  No findings were made with regard to his 
upper back.

VA Medical Center records dated from August 1995 to September 
1996 note complaints of upper back pain in October 1995.

An emergency room report from Cumberland County Hospital 
dated in February 1996 indicated the veteran was seen with 
complaints of neck and back pain after a car accident.  In 
June 1996, he was referred to the pain management clinic for 
pain in various parts of his body that included his back and 
neck.  He reported that he worked full-time and only missed a 
few days of work related to an earlier car accident.  A 
physical therapy evaluation report indicates the veteran 
reported that his activities of daily living were 90 percent 
of normal, work activities were 100 percent of normal, and 
social activities were 50 percent of normal.  Physical 
therapy notes dated in August 1996 indicate the veteran 
reported that his boss was not pleased that he was leaving 
work early to attend therapy.  He was given a home program of 
exercises to perform daily.  

Private medical records include a November 1998 physical 
therapy evaluation report in which the veteran complained of 
cervical pain.  He reported that his activities of daily 
living were 40 percent of normal, work activities were 80 
percent of normal, and social activities were 40 percent of 
normal.  

A physical examination report from Cumberland County Hospital 
System dated in December 1998 indicated that the veteran's 
back was within normal limits.  

Correspondence dated in December 1998 from the veteran's 
private physician indicated that the veteran's neck disorder 
was aggravated by continuing to do typing and other 
activities that required maintaining his neck at a constant 
angle.

A March 1999 VA examination report notes the veteran's 
complaints of pain and discomfort that limited his daily 
activities and ability to perform his job.  On examination, 
limited range of motion was found in the cervical spine and 
upper extremity strength was normal.  There was tenderness to 
palpation over the mid dorsal spine.

Private medical records dated in August 1999 indicate the 
veteran was involved in an automobile accident, which 
aggravated his neck problems.  

Private medical records show that the veteran was admitted in 
November 1999 for a C5/6 anterior cervical diskectomy and 
fusion and was discharged the following day.  A physician's 
note indicated the veteran would be out of work for at least 
six to eight weeks.  

Correspondence from the Department of the Army dated in 
November 1999 noted the amount of time the veteran was absent 
from work from December 1997 to December 1999 that was either 
directly or indirectly related to his back and neck.  The 
letter indicated that the veteran used 196 hours of sick 
leave in 1998 related to his back.  In 1999, 366.5 hours of 
sick leave was used with 118.5 hours identified as related to 
the veteran's back.  The remaining 248 hours did not indicate 
whether it was related to the neck or back.  Included with 
the letter were several physician's notes that excused the 
veteran from work; however, none of them indicated the 
reason.  

The veteran was seen by a private physician in January 2000 
for an exacerbation of neck pain.  On examination, the 
cervical spine demonstrated limited range of motion and 
muscle spasm.  A note from the physician excused the veteran 
from work for one week.  

The veteran underwent a VA examination in March 2000.  He 
complained of recurrent neck and back pain.  He reported 
working a 40-hour week at a legal office.  Upon examination, 
his neck demonstrated limited motion with pain.  

A February 2001 VA examination report notes complaints of 
neck pain and stiffness.  He reported that he changed his job 
to avoid the type of sitting that aggravated his neck pain.  
The veteran's neck demonstrated painful, limited motion.  

Statements from the veteran's coworkers dated in March and 
May 2001 note their awareness of the veteran's neck and back 
pain.  They also indicated that he continued to work even 
when he should have sought medical attention or rest to 
alleviate his pain.

A letter from the veteran's employer dated in May 2001 
indicated the veteran continued to work even though he was in 
obvious discomfort and that he rarely missed work.  The 
employer indicated the veteran had a negative sick leave 
balance and attributed this to the reason why the veteran did 
not take leave for his neck.  

A physical examination report dated in October 2001 from 
Michael J. Kosterman, D.C., indicates the veteran complained 
of neck pain that radiated to his left shoulder and upper to 
mid back pain.  Examination of the thoracic spine revealed 
painful extension, and muscle tenderness was noted with 
evidence of anterior thoracic subluxation.  The examiner 
indicated that the veteran responded well to chiropractic 
treatment. 

The veteran underwent VA examinations in November 2002 VA.  
The veteran did not report any significant changes since his 
last examination.  Upon examination, there was no observable 
fasciculation or spasm of muscles of the back.  There was the 
sensation of soreness or tenderness on palpation between the 
upper shoulders.  There was a poor show of fulcrum between 
the large turning radius of the lumbar spine and the cervical 
spine.  The veteran did not have pain in the thoracic spine 
area on lateral motion of the lumbar spine.  Only slight 
movement was appreciated in the thoracic spine.  

Private medical records from Cape Fear Orthopedic Clinic 
dated in June 2002 indicate that the veteran's cervical spine 
demonstrated full range of motion without pain.  

VA examination reports dated in March 2004 summarize the 
veteran's past medical history.  Flare-ups related to the 
cervical and dorsal spine were reported to occur usually with 
poor resting posture.  The veteran noted that this occurred 
when he slept in a poor position.  The veteran was able to 
accomplish the activities of daily living.  Examination of 
the thoracic spine revealed 20 degrees of extension and 70 
degrees of flexion.  Muscle tenderness and spasm were noted 
in the thoracic spine.  There were no findings of loss of 
muscle function or fatigability.

Analysis

1.  Cervical spine

Postoperative cervical intervertebral degenerative disc 
disease with fusion at C5-C6 is currently rated as 30 percent 
disabling under the schedular rating.  VA regulations 
establish disability ratings that are intended to compensate 
a veteran for the average impairment in earning capacity due 
to a service-connected disorder.  38 U.S.C.A. § 1155.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

Based on a thorough review of the record, there is no 
indication that evaluation of the veteran's cervical spine 
disability is not adequately covered by the schedular of 
ratings.  The various diagnostic codes relating to the 
cervical spine take into account such factors as pain and 
limitation of motion.  Furthermore, in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), additional factors were enumerated 
for consideration in the evaluation of musculoskeletal 
disorders.  These factors include functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  In the Board's view, manifestations of the 
veteran's cervical spine disorder are adequately covered by 
the schedular rating and are not unusual or exceptional.  

The regulation provides that factors to be considered in 
finding that a disability is exceptional or unusual is 
evidence of frequent hospitalization or marked interference 
with employment.  With regard to hospitalization, the 
evidence shows the veteran has been hospitalized as a result 
of his cervical spine disorder; however, these 
hospitalizations have not been shown to be frequent.  As for 
interference with employment, physical therapy notes did 
indicate the veteran reported problems with his boss due 
leaving work early to go to his appointments, but the record 
also shows that the veteran was given a daily exercise plan 
to ameliorate the problem.  The Board also notes that the 
veteran's employer submitted a summary of the veteran 
absences due to illness from December 1997 to December 1999 
that did not specifically identify absences due solely to the 
veteran's cervical spine disorder.  Notably, he missed a 
366.50 hours of work in 1999; however, the Board points out 
that a large percentage of that time coincided with his 
recovery from neck surgery and that a temporary total rating 
was awarded to compensate for his inability to work during 
that time.  Thus, the schedular rating provided adequate 
compensation.

There is also more recent evidence in the record from the 
veteran's employer and coworkers to show that he missed very 
little time from work due to his cervical spine disorder.  He 
also reported during VA examinations that he was able to 
maintain a full-time job despite his disorder.  

For the reasons stated, the Board finds that postoperative 
cervical intervertebral degenerative disc disease with fusion 
at C5-C6 does not present such an unusual disability picture 
to render the application of the schedular impractical.  

2.  Upper back

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App 119 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The veteran's upper back myalgia currently has a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 for a lumbosacral strain.

During the course of this appeal the regulation for rating 
disabilities of the spine was revised effective September 26, 
2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003; 69 Fed.Reg. 27159 (2004).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000; 65 
Fed.Reg. 33422 (2000).  

Prior to September 2003, 38 C.F.R. § 4.71a, Diagnostic Code 
5295, provided a 10 percent rating for characteristic pain on 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending and loss of unilateral lateral 
spine motion in a standing position.

It is noted that the veteran filed his claim in April 1995.  
Since then, he has consistently complained of upper back 
pain; and medical records document such complaints.  He did 
not, however, undergo a thorough and comprehensive 
examination of his upper back until several years after he 
filed his claim.  At the time of an October 2001 examination, 
a physician noted objective findings of painful motion with 
extension of the thoracic spine.  The Board does not assume 
that his limitation of motion began as of the date of the VA 
examination but rather assumes that such symptoms likely 
preexisted such.  This assumption is supported by the 
evidence on file which shows consistent complaints of pain 
and impaired function.  Hence, based on these findings, a 10 
percent rating is warranted under Diagnostic Code 5295 as of 
the date of his claim.  A rating higher than 10 percent is 
not warranted since there was no evidence of muscle spasm on 
extreme forward bending and loss of unilateral lateral spine 
motion in a standing position.

As of September 26, 2003, the criteria for a higher rating 
are as follows:

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, as follows:  

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); 

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent); 

A 20 percent evaluation is for assignment for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  68 
Fed.Reg. 51454-56.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.  For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id.  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  Id.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.  Disability of the thoracolumbar 
and cervical spine segments are to be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  Id.   

Based on this new regulation, the range of motion of the 
thoracic spine demonstrated on the veteran's March 2004 VA 
examination meets the criteria for a 10 percent rating, and 
no more.  Although muscle spasm was noted, there was no 
evidence of severe guarding that resulted in an abnormal gait 
or spinal contour, and such findings are needed, in part, for 
a rating in excess of 10 percent.  

Additional factors outlined in DeLuca have also been 
considered as a possible basis for an increased rating both 
prior to and after the regulation change; however, the 
objective evidence did not reveal weakness, incoordination, 
fatigability, or muscle atrophy.  As a result, further 
increased on this basis is not warranted. 

In sum, the Board finds that a 10 percent rating and no more 
is warranted since the date of receipt of the veteran's 
claim.  Both new and old criteria have been duly considered, 
when applicable, in assigning the aforementioned rating.


ORDER

Entitlement to extraschedular for postoperative cervical 
intervertebral degenerative disc disease with fusion at C5-C6 
is denied.

A 10 percent evaluation for upper back myalgia is granted, 
subject to the regulations governing the disbursement of VA 
monetary benefits. 



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


